Citation Nr: 9925026	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-17 838A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. A. Mancini, Associate Counsel







INTRODUCTION

The veteran had active service in the United States Navy from 
March 1948 until March 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

A preponderance of the competent and probative medical 
evidence of record shows that the veteran's current sleep 
disorder, identified as insomnia, is not the result of a head 
injury or other incident of Naval service. 


CONCLUSION OF LAW

The veteran's current sleep disorder, insomnia, was not 
incurred in or aggravated by active Naval service.  U.S.C.A. 
§§ 1110, 1131 (West 1991);  38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will discuss the 
relevant law and VA regulations.  The factual background of 
this case will then be reviewed, followed by an analysis of 
the issue on appeal.  


Relevant law and regulations

In order to be entitled to service connection for a disease 
or disability, the evidence must show that such disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303(a).  

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  In order to show 
a chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim.  
38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.  If 
evidence fails to establish the chronicity provision, a claim 
may still be well grounded if (1) the condition is observed 
during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997);  see also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (where the issue involves questions 
of medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Factual Background

An abstract of medical history notes the veteran's 
intracranial injury on September 10, 1948 with a disposition 
date of September 15, 1948.  A report of medical history 
dated September 10, 1948 shows a diagnosis of an intracranial 
injury.  The veteran
was brought to a dispensary, by ambulance, in an unconscious 
state from the site of a jeep accident.  The report notes 
that the veteran sustained multiple abrasions and contusions, 
and still had amnesia regarding the actual incident as of 
September 11, 1948.  The report of medical history further 
indicates that the veteran was treated at the dispensary for 
five days before he was discharged to duty.  No subsequent 
Naval medical records show continued head problems.  The 
March 1953 discharge examination report indicates that the 
veteran's head and neurologic functions were normal.  Naval 
medical records are negative for complaints or treatment for 
a sleep disorder.

In November 1968, the veteran was examined for mental health 
problems related to his marriage.  The in-service jeep 
accident was not mentioned by the veteran, nor were problems 
sleeping.  The VA examination report provided a diagnosis of 
schizophrenic reaction, but provided no  notations of a sleep 
disorder.

In October 1997, the VA received the veteran's application 
for compensation, wherein he claimed a sleep disorder 
(insomnia) due to a head injury in September 1948.  The 
veteran identified his service medical records on his 
application, but did not note any private treatment for his 
claimed disability.

An April 1998 VA medical examination report indicated that 
the examiner reviewed medical records that the veteran 
brought to the examination.  Upon reviewing the veteran's 
records, the examiner noted in the report that the veteran 
had been in a jeep accident while on Naval duty in September 
1948, and sustained an intracranial injury.  The report 
indicates that the veteran remained in service for four-and-
one-half years after the accident, and was able to perform 
his duties without problems.  This medical report further 
noted the veteran's twenty year history of sleeping trouble, 
and indicated that the veteran reported that the problem had 
worsened.  The examiner noted that the veteran's sleeping 
problem developed "long after his original head injury".  
Diagnoses included cerebral concussion in service and 
insomnia currently.

An August 1998 VA examination report noted the veteran's 
history of a head injury during a jeep accident in September 
1948.  The report noted the veteran's complaint that he does 
not sleep well, and that he gets up two to three times a 
night.  The medical report indicates that diagnostic tests 
were performed, including a head computerized tomography 
(hereinafter "CT") which was normal, and an 
electroencephalogram (hereinafter "EEG") which was stated 
to be within normal limits.  The examiner provided a 
diagnosis of no obvious evidence for the sleep disorder.  The 
examiner further indicated on the report that there was no 
evidence of seizure activity for an abnormal sleep pattern on 
the EEG, which would indicate that the veteran's prior 
history of a head injury in the service did not appear to 
result in his sleep disorder.

In November 1998, the RO received the veteran's substantive 
appeal, in which he 
indicated that he had problems sleeping ever since he 
received a head injury in service.  

Analysis

The veteran claims that he suffers from a chronic sleep 
disorder as the result of a head injury that he sustained 
while serving in the Navy.  

Initial matter - well groundedness of the claim

The initial inquiry as to any issue presented on appeal is 
whether the claim is well grounded.  A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990). A mere allegation of service connection is not 
sufficient; there must be evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The United States Court of Appeals for the Federal Circuit 
has held that "a well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation. Such a claim need not be conclusive but only 
possible to satisfy the initial burden § 5107(a). For a claim 
to be well grounded, there must be (1) a medical diagnosis of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required."  Epps v. Gober, 126 
F. 3d 1464, 1468 (Fed. Cir. 1997); see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

The veteran has presented evidence of a head injury during 
Naval service, a current diagnosis of a sleep disorder, and, 
arguably, plausible medical evidence suggesting the etiology 
of his sleep disorder in the form of the April 1998 VA 
physical examination report.  Although unclear, that report 
appeared to indicate that the examiner may have believed that 
a relationship existed between the in-service head injury and 
the veteran's current complaints of insomnia.  The Board is, 
of course, cognizant that the examiner also noted that the 
insomnia began "long after his original head injury".  
However, for the limited purpose of determining whether the 
claim is well grounded, the Board will accept the April 1998 
VA physical examination report as medical nexus evidence. 

Evidentiary matters/standard of proof

Once a claim is determined to be well grounded, the statutory 
duty to assist attaches.  See 38 U.S.C.A. § 5107(a); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence of record shows that the veteran has been examined 
by the VA twice in connection with his claim.  The veteran 
has not identified any additional, relevant evidence that has 
not been requested or obtained.  The Board accordingly finds 
all relevant evidence necessary for an equitable disposition 
of the appeal has been obtained, and no further assistance is 
required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107.

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed.Cir. 1997) and cases cited therein.  When there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Veterans Appeals stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Thus, having established a well grounded claim, the Board 
recognizes its duty to assess the credibility and weight to 
be given the evidence.  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).  The Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for rejecting any evidence favorable to the 
veteran.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992);  Abernathy v. Principi, 3 Vet. App. 461, 465 (1992).

If the determinative issue requires medical etiology or a 
medical diagnosis, competent medical evidence must be 
provided; if the determinative issue is factual, lay 
testimony may suffice.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993);  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  In this case, the evidence of record does not 
establish that the veteran possesses the medical knowledge to 
render a medical diagnosis, though the law provides that he 
is competent to relate symptoms during service and 
thereafter. 


Discussion

The probative value of the evidence must now be analyzed.  
The veteran's Naval medical records note an intracranial 
injury, but are devoid of any complaints of a sleep disorder.  
The record in this case is devoid of any complaints of sleep 
problems until the veteran filed his claim for VA benefits 
therefor in October 1997, well over 40 years after he left 
service. 

The first medical opinion of record that notes the veteran's 
complaint of a sleep disorder is dated in April 1998, decades 
after the veteran's discharge from Naval service.  The April 
1998 medical report provides an account of the veteran's 
medical history after the examiner reviewed Naval medical 
records, and notes that the veteran reported that he first 
noticed trouble sleeping about twenty years ago.  Notably, 
that examiner stated that the twenty year period was "long 
after" the veteran's original head injury.  As noted above, 
the examiner was somewhat unclear concerning the relationship 
between the head injury and the claimed sleep disorder, which 
caused the RO to order a VA neurological examination which 
specifically and definitively addressed that question.

Of particular significance is the comprehensive nature of the 
August 1998 VA neurological examination, to include 
diagnostic tests such as a CT of the head and an EEG.  The 
Board notes that the examiner specifically and clearly 
concluded by stating:

Assessment:  No evidence for seizure activity for 
abnormal sleep pattern on EEG from 8/12/98.  This would 
indicate that the patient's prior history of head injury 
in the service does not appear to be resulting in his 
current sleep disorder.  There was no evidence for 
abnormal brain activity during sleep on the EEG.

The Board points out that the August 1998 examination was 
conducted for the limited purpose of examining the veteran's 
possible neurologic disorders, unlike the first examination, 
which was general in nature.  The Board further notes that 
the second examination provided a clear and unequivocal 
medical opinion as to the possible etiology of the veteran' s 
sleep disorder, unlike the first examination which appeared 
to recite the veteran's medical history.  The Board, 
therefore, places greater weight on the August 1998 medical 
report.  

The Board further notes that the veteran, himself, is not 
competent to provide a medical diagnosis regarding his 
claimed disability of insomnia, nor to establish a causal 
connection between the injury he sustained in service and his 
current sleep disorder.  Savage v. Gober, 10 Vet. App. 488 
(1997);  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Where, as here, the determinative issue requires medical 
etiology or a medical diagnosis, competent medical evidence 
must be provided.  

As discussed above, the Board has the duty to assess the 
credibility and the weight of the evidence.  The Board has 
noted the veteran's recent statement, contained in his 
November 1998 substantive appeal (VA Form 9) that "I have 
had problems sleeping ever since I received an [sic] head 
injury in service."  This statement is at odds with the 
April 1998 VA examination report, which clearly indicates a 
20 year history of sleeping problems, or back to 
approximately 1978.  As the April 1998 VA examiner noted, 
this was many years after service.  The veteran's recent 
statement is also inconsistent with his service medical 
records, which do not indicate problems sleeping, and with 
the November 1968 VA examination, during which the veteran 
mentioned neither the in-service head injury or problems 
sleeping.  The November 1968 and April 1998 VA examination 
reports, taken together, are consistent with the conclusion 
that the veteran's sleeping difficulty began sometime after 
1968.  The veteran's recent averment that the sleeping 
problems began with the head injury during service is not 
credible in light of the other evidence of record.

Accordingly, the Board concludes that the competent and 
probative medical evidence of record shows that the veteran's 
current sleep disorder is not the result of a head injury 
during service, and, therefore, denies his claim for 
entitlement to service-connection for insomnia.


ORDER

Entitlement to service connection for a sleep disorder is 
denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

